Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on March 26, 2021 is acknowledged. Claims 1-13 and 17-23 are pending and subject to restriction requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Group I, claims 1-7, drawn to A method for generating a recombinant influenza hemagglutinin (HA) polypeptide comprising consensus amino acids, wherein the method comprises:


Group II, claims 8-10, drawn A recombinant influenza HA polypeptide generated using the method of claim 1.
Group III, claims 11-13, drawn to An isolated nucleic acid encoding the recombinant HA polypeptide of claim 8.
Group IV, claim 17, drawn to A fusion protein comprising the recombinant HA polypeptide of claim 8.
Group V, claims 18-21, drawn to An influenza virus-like particle (VLP) comprising the recombinant HA polypeptide of claim 8.
Group VI, claims 22-23, drawn to A method of immunizing a subject against influenza virus, comprising administering to the subject an effective amount of the recombinant HA polypeptide of claim 8.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the claimed invention is a method for generating a recombinant influenza hemagglutinin (HA) polypeptide comprising consensus amino acids, wherein the method comprises computation prediction of consensus amino acid sequence.
Carter et al. (Journal of Virology, 2016, p. 4720-4734 in IDS on 3/26/2021) discloses a method for computational prediction and generation of recombinant influenza hemagglutinin (HA) polypeptide comprising consensus amino acids (see the entire document). 


Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648